In actions, inter alia, for the dissolution of a partnership, the defendants Lazar Levitin and Ocean Parkway Medical Building, a limited partnership, appeal from an order of the Supreme Court, Kings County (Held, J.), dated February 24, 1986, which denied their cross motion for a protective order.
Ordered that the order is affirmed, with costs to the respondent Pomirchy, payable by the appellants.
Under the circumstances of this case, Special Term did not abuse its discretion in directing discovery and inspection of the items in question (see, Homburger v Levitin, 114 AD2d 885). Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.